Citation Nr: 0414884	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-24 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than January 23, 
2003, for an award of nonservice-connected disability pension 
benefits.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which reinstated the veteran's pension benefits effective 
January 23, 2003.  

As set forth in more detail below, a remand of this matter is 
required.  This appeal is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

In a March 1991 rating decision, the RO awarded the veteran 
nonservice-connected pension benefits, effective July 18, 
1990.  As a condition to the continued receipt of his VA 
pension benefits, the veteran was required to complete annual 
Eligibility Verification Reports (EVR).  A review of the 
record indicates that the veteran duly submitted completed 
EVRs in July 1991, October 1992, and August 1993.

In July 1994, the RO contacted the veteran and advised him 
that his pension payments were being suspended as the benefit 
checks mailed to him had been returned as undeliverable.  The 
RO's July 1994 letter was returned by postal authorities as 
undeliverable.  Thereafter, in an October 1994 letter, the RO 
advised the veteran that his pension benefits would be 
terminated in light of his failure to return his August 1994 
EVR.  The RO's October 1994 letter was also returned by 
postal authorities as undeliverable and the veteran did not 
thereafter contact the RO for several years.  

In January 2003, the veteran contacted the RO and requested 
reinstatement of his pension benefits.  In a February 2003 
letter, the RO advised the veteran that his pension had been 
reinstated effective January 23, 2003, the date of receipt of 
his claim for pension.  The veteran appealed the RO's 
decision, arguing that he was entitled to "back pay."  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify a claimant of the information and 
evidence necessary to substantiate a claim, including which 
portion of any such information and evidence is to be 
provided by which party.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  It does not appear that the veteran has received 
the required notification regarding the earlier effective 
date issue on appeal.  See Huston v. Principi, 17 Vet. App. 
195 (2003).  

In view of the foregoing, this matter is remanded for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  After the development requested above 
has been completed, the RO should again 
review the record considering any new 
evidence submitted or identified by the 
veteran.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




